UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6359


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LORENZO DEMOND LEWIS, a/k/a Trends, a/k/a Lorenzo Damont
Lewis,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cr-00054-SGW-2)


Submitted:   June 29, 2012                  Decided:   August 3, 2012


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Demond Lewis, Appellant Pro        Se.    Charlene Rene Day,
Assistant  United  States  Attorney,        Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenzo    Demond   Lewis       appeals    the    district      court’s

order denying relief on his motion seeking a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                        We have

reviewed    the   record     and   conclude         that     the    revised   drug

equivalency tables implemented by Amendment 750, U.S. Sentencing

Guidelines Manual (USSG) § 2D1.1 cmt. n.10(D) (2011), do not

apply to Lewis’s sentence.          See USSG §§ 1B1.10, 2D1.1(c)(4),

app. C. Amend. 750.      Accordingly, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented       in   the    materials

before   the   court   and   argument       would   not    aid     the   decisional

process.



                                                                           AFFIRMED




                                        2